Exhibit32.1 Certification of Principal Executive Officer Pursuant to 18 U.S.C. § 1350, as created by Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Urigen Pharmaceuticals, Inc. (the “Company”) hereby certifies, to such officer’s knowledge, that: (i) the accompanying quarterly report on Form10-Q /A of the Company for the fiscal quarter ended December31, 2007 (the “Report”) fully complies with the requirements of Section13(a)or Section15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 7,2008 /s/ William J. Garner, MD WILLIAM J. GARNER, MD President and Chief Executive Officer (Principal Executive
